DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claim 4 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear relative to what the temperature of the primary burner is being compared.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker ‘796 (US 3,741,796) in view of Dawes ‘700 (US 2010/0107700 A1), as evidenced by Heraeus (Making of fused quartz and fused silica [online]. Heraeus, 2022 [retrieved 2022-10-13]. Retrieved from the Internet: <URL: https://www.heraeus.com/en/hca/fused_silica_quartz_knowledge_base_1/production_process_1/makingoffusedsilica_hca.html>.).
Regarding claim 1, Walker ‘796 teaches:
a primary burner positioned within a particle tube, the primary burner configured to produce a first plurality of particles (torch 24, Figs. 2-4; column 2, lines 50-59)
a secondary burner positioned within a secondary tube, the secondary burner configured to produce a second plurality of particles (torch 26, Figs. 2-4; column 2, lines 50-59)
the particle tube and the secondary tube are fluidly connected such that the first plurality of particles and the second plurality of particles are mixed (region 31, Fig. 2; column 2, lines 69-72; wherein fluid is able to flow between the particle tube and the secondary tube)
a system configured to collect extraneous materials (hood 30, Fig. 2; column 2, lines 60-63).
Walker ‘796 is silent regarding specifically a bag house to collect the first and second plurality of particles.  In analogous art of glass deposition systems, Dawes ‘700 suggests that in OVD processes, analogous to that of Walker ‘796, some soot particles are not deposited on the preform but are collected as extraneous materials in a baghouse (¶ [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walker ‘796 by providing a bag house for the benefit of collecting undeposited first and second particles from the OVD process.
Walker ‘796 does not explicitly describe that the burners produce particles.  However, Walker ‘796 describes an OVD process of producing silicon dioxide from vapor phase hydrolysis of a silicon dioxide precursor in a burner with sources of hydrogen and oxygen.  Heraeus evidences that such a process produces particles of soot which are then deposited (“Fused Silica”, p. 3; “Two step fused silica production”, p. 4; last figure, p. 4).
Regarding claims 2 and 3, the first plurality of particles and second plurality of particles are material worked upon by the claimed apparatus and do not constitute structure of the claimed apparatus.  The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.
Regarding claim 4, as best the Examiner understands the claim, the secondary tube (26) is positioned downstream of an elevated temperature zone of the primary burner (24, Fig. 2; wherein torch 26 is away from flame 27 of torch 24).
Regarding claim 5, Walker ‘796 further teaches the secondary burner comprises a body (structure around tube 32 with aperture 66, including tube 36, tube 38, annular housing 44, annular housing portion 56, and nozzle 62 with bent flanges 64, Figs. 3-4) and a precursor tube (tube 32, Figs. 3-4), the body defining an annulus around the precursor tube (Figs. 3-4; column 3, lines 12-49).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker ‘796 (US 3,741,796) and Dawes ‘700 (US 2010/0107700 A1), as evidenced by Heraeus (Making of fused quartz and fused silica [online]. Heraeus, 2022 [retrieved 2022-10-13]. Retrieved from the Internet: <URL: https://www.heraeus.com/en/hca/fused_silica_quartz_knowledge_base_1/production_process_1/makingoffusedsilica_hca.html>.), in view of Yamada ‘259 (US 2012/0279259 A1).
Regarding claim 6, Walker ‘796 is silent regarding the secondary burner comprising one or more pilot lights.  In analogous art of glass deposition systems, Yamada ‘259 suggest that a burner for forming silica particles comprises one or more pilot lights for the benefit of enabling reliable and quick ignition when the burner changes from a non-deposition mode to a deposition mode (¶ [0011]-[0012], [0025]-[0026], [0038], [0046], [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walker ‘796 such that the secondary burner comprises one or more pilot lights for the benefit of enabling reliable and quick ignition when the burner changes from a non-deposition mode to a deposition mode, as suggested by Yamada ‘259.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741